Citation Nr: 1818175	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-21 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents or as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for, inter alia, hypertension.  A Notice of Disagreement was received in November 2009, which was followed by the issuance of a Statement of the Case in February 2010 and a timely substantive appeal in April 2010. 

The Veteran testified before the undersigned in March 2012; a transcript of that proceeding has been associated with the electronic claims file.  

The claim was previously before the Board in November 2011 and January 2014, at which times it was remanded for further development of the record.  

In July 2016, the Board denied the claim for service connection for hypertension.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  Per an June 2017 Joint Motion for Remand (JMR) and Court Order, the Board's July 2016 decision was vacated and remanded for compliance with instructions in the JMR.  In September 2017, the Board remanded this matter in order to obtain a VA addendum medical opinion. 


FINDINGS OF FACT

Hypertension did not manifest in-service or to a compensable degree within one year thereafter, and has not been shown to be causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides or secondary to service connected diabetes and/or coronary artery disease. 


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to exposure to herbicide agents or secondary to service-connected disabilities, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1151(a), 5103A, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

In this case, VA's duty to notify was satisfied by a letter dated in October 2008. See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and VA treatment records 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded adequate VA examinations April 2014 (with respect to diabetes and secondary service connection) and September 2017 (with respect to direct service connection, Agent Orange exposure, and coronary artery disease) wherein the examiners took into account the Veteran's statements and treatment records and provided adequate opinions regarding the etiology of the Veteran's hypertension. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board also finds that there has been substantial compliance with its September 2017 remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Specifically, as noted above, the Veteran was afforded an adequate September 2017 VA examination, which addressed the NAS report, in-service exposure to Agent Orange, and coronary artery disease causation/aggravation. 

Service Connection - Applicable Law and Regulations

Service connection is warranted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. § 1110. 

To establish a right to compensation for a disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009). 

Service connection will be presumed for certain chronic diseases, including hypertension, if they were manifest to a compensable degree within the year after active service. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017). 

The Veteran served in the Republic of Vietnam and he is presumed to have been exposed to herbicide agents therein.  Although hypertension is not listed as a disease associated with herbicide exposure (to include Agent Orange) under 38 C.F.R. § 3.309 (e), the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension. See 77 Fed. Reg. 47924, 47926-927  (Aug. 10, 2012).  Additionally, in 75 Fed. Reg. 81332, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  However, VA's discussion in that document made clear that there were some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrated "limited or suggestive evidence of association." 

Service connection may also be granted for a condition on a "secondary" theory of entitlement if the condition is shown to have been caused or aggravated by a condition for which service connection has already been established. See 38 C.F.R. § 3.310 (2017).  The term "aggravated" in this context means that, although the secondary condition was not caused by the service-connected condition, the secondary condition was chronically worsened by the service-connected condition. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102. 

Factual Background 

The Veteran's service treatment records (STRs) are silent as to complaints, treatment, or diagnoses referable to hypertension and/or high blood pressure.  The August 1968 separation examination reflected a blood pressure reading of 126/80, and the Veteran denied having any current or past high blood pressure on the contemporaneous Report of Medical History. 

Following service, the Veteran underwent a VA examination in July 1988; he made no complaints referable to hypertension or high blood pressure at that time.  A blood pressure reading of 120/92 was recorded and no objective findings of hypertension were noted.  

Private treatment records dated in 1992 are the first medical records to confirm an essential hypertension diagnosis. 

Private and VA treatment records reflect that diabetes mellitus, type II, was formally diagnosed in approximately 2003, while coronary artery disease was diagnosed in approximately 2005. 

The Veteran underwent VA diabetes examinations in September 2010 and April 2011, at which times the examiners noted that hypertension was not a complication of the service-connected diabetes.  In December 2012, a VA examiner opined that hypertension was less likely than not due to service-connected diabetes.  The examiner reasoned that the Veteran had been diagnosed with hypertension in approximately 1998 and did not receive a diabetes diagnosis until around 2003.  In an April 2014 VA addendum opinion, the examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the Veteran's blood pressure in-service was normal and that he was not diagnosed until 1992.  With respect to secondary service connection, the examiner opined that hypertension was less likely than not proximately due to, or the result of service-connected diabetes or coronary artery disease.  The examiner reasoned that the Veteran had hypertension since the 1990's and was diagnosed with diabetes around 2003; he also noted that the Veteran did not have any renal artery stenosis to cause hypertension.  Finally, the examiner stated that hypertension was not aggravated by diabetes since the baseline blood pressure in July 1997 was 160/90 and current readings were 135/71, 120/72, and 125/66. 

The Veteran provided testimony before the undersigned in March 2012; at that time, he stated that he was unable to recall exactly when his hypertension started, but approximated an onset of 1978 or 1979.  He denied ever being diagnosed with hypertension during service.  In other lay statements of record, the Veteran and his wife have reiterated their belief that his hypertension is the result of Agent Orange exposure. 

In this regard, pursuant to the June 2017 JMR and September 2017 Board remand, an addendum VA opinion was obtained in September 2017.  The examiner opined, "There is no medical evidence that the Veteran's [hypertension] is due to, or the result of or permanently aggravated by the Veteran's in-service disease, event, or injury, including exposure to Agent Orange."  He explained that the Veteran had multiple risk factors for the development of hypertension, which included his age, obesity, and family history.  The examiner opined that the most likely cause of the Veteran's hypertension was the natural aging process of an obese individual.  

With respect to the NAS study, the examiner acknowledged that NAS research found an association between hypertension and exposure to Agent Orange.  However, the research did not find that exposure to Agent Orange causes hypertension.  The examiner against stated that the most likely cause of the Veteran's hypertension was the natural aging process of an obese individual.  

With respect to secondary service connection, the examiner opined, "There is no medical evidence that the Veteran's [hypertension] is due to or the result of or permanently aggravated by the Veteran's [service-connected coronary artery disease]."  The examiner reasoned that the Veteran was diagnosed with hypertension and placed on medication for such in the 1990s.  The examiner further noted that the Veteran "has had a normal progression of [hypertension] treatment with 3-5 medications" and that he was diagnosed with coronary artery disease in 2003.

Analysis

The Veteran primarily contends that his hypertension is the result herbicide agent (Agent Orange) exposure; alternatively, he contends that it is secondary to service-connected diabetes mellitus, type II, and/or coronary artery disease.

As a preliminary matter, service personnel records confirm that the Veteran served in the Republic of Vietnam during the requisite time period; he is therefore presumed to have been exposed to herbicides during service.  As noted, however, hypertension is not on the list of diseases associated with herbicide exposure. 38 C.F.R. § 3.309(e).  Although the Veteran is thus not entitled to service connection on a presumptive basis under these provisions, he may nevertheless show that herbicide exposure actually caused his hypertension. See Combee v. Brown, 34 F.3d. 1039 (Fed. Cir.1994).  

Upon review of the record, the Board concludes that service connection is not warranted for hypertension on any basis, including as a result of in-service herbicide agent exposure.  

The Board observes that there is no evidence of hypertension during the Veteran's military service.  STRs do not show any in-service complaints, findings, or diagnoses of hypertension.  As noted above, the Veteran denied any high blood pressure in a separation Report of Medical history in August 1968.  Additionally, there is no indication in the record that hypertension was manifested within one year of the Veteran's discharge from active service.  In fact, the first mention of hypertension was in 1992, nearly 24 years after active service. See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability during which there was no clinical documentation of the claimed disorder). 

The Board recognizes that the Veteran testified as to having high blood pressure as early as 1978 or 1979 - however, even if the Board accepts his statements in this regard as competent and credible, this is still at least a decade removed from active duty service.  Moreover, his statements in this regard are inconsistent with the objective findings of a July 1988 VA examination report, which noted normal blood pressure.  Neither the lay nor medical evidence otherwise demonstrates a hypertension diagnosis proximate to service, or a continuity of hypertension symptomatology since service.  

Moreover, the only competent and probative medical opinions of record are against the claim for service connection for hypertension on both direct (including herbicide agent exposure) and secondary bases. 

Indeed, the April 2014 and September 2017 VA examiners collectively opined that the Veteran's hypertension was not related to service, to include herbicide agent (or Agent Orange) exposure. See September 2017 DBQ Addendum Opinion (specifically addressing Agent Orange exposure).  The September 2017 examiner, in particular, reviewed the NAS report, as well as the Veteran's STRs and his risk factors (i.e., age, obesity and family history) for hypertension, and determined that the Veteran's hypertension was more likely due to obesity and the natural aging process.  

With respect to secondary service connection, the September 2010, April 2014 and September 2017 VA examiners collectively opined that the Veteran's hypertension was neither proximately due to, nor aggravated by the service-connected diabetes (see April 2014 VA addendum opinion) or coronary artery disease (see September 2017 VA addendum opinion). 

The Board finds the September 2017 VA addendum opinion to be particularly probative as to the issues of secondary service connection (coronary artery disease) and direct service (to include Agent Orange exposure) because it was rendered after a complete review of the Veteran's STRs, his medical history, and the NAS report and data, and it considered his exposure to herbicide agents in-service, as well as the onset/aggravation of his coronary artery disease.  In short, the September 2017 opinion is uncontroverted, well-reasoned and supported by sound medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (discussing "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence.").  It is therefore highly probative as to these issues. 

The Board also finds the September 2010 and April 2014 opinions to be probative as to the issue of secondary service connection on the basis of diabetes.  The April 2014 examiner, in particular, reviewed the Veteran's medical history and thoroughly addressed causation and aggravation in the context of diabetes, citing to the onset of diabetes and the Veteran's base line blood pressure readings, respectively.  In short, the Board finds the opinion to be highly probative as to secondary service connection and diabetes because it is uncontroverted, well-reasoned and supported by sound medical rationale. See Nieves-Rodriguez, supra. 

Significantly, the Veteran has not presented or identified any contrary medical opinions that support the claim for service connection on any basis.  

In reaching its decision, the Board has also considered the Veteran's assertions to the effect that his hypertension is related to his exposure to herbicide agents (Agent Orange) and/or his service-connected disabilities.  Absent any indication that he possesses the necessary degree of medical training and experience, and given the complex medical nature of this question, the Board finds that the Veteran lacks the competency to opine on the question of etiology. Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  In any event, the Board finds that the Veteran's statements regarding his theory of etiology are outweighed by the opinions of the more qualified VA medical examiners. 

In summary, the Board finds that the Veteran's hypertension was not present in service or for many years thereafter and his current hypertension is not causally related to his active service or any incident therein, including presumed exposure to herbicide agents, nor is it causally related to or aggravated by any service-connected disability, including diabetes and/or coronary artery disease.  Under these circumstances, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for hypertension, to include as due to herbicide agent exposure or secondary to service-connected diabetes and/or coronary artery disease, is denied. 



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


